In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-18-00438-CV


                         IN RE EVANGELOS PAGONIS, RELATOR

                                  ORIGINAL PROCEEDING

                                        January 9, 2019

                               MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       Relator Evangelos Pagonis, a Texas inmate proceeding pro se, filed a petition for

writ of mandamus,1 but did not accompany his petition with the required filing fee. By

letter dated December 18, 2018, we directed Pagonis to pay the filing fee of $155 or, in

lieu thereof, to comply with chapter 14 of the Texas Civil Practice and Remedies Code by

filing an affidavit of indigence, an affidavit relating to previous filings, and a certified copy

of his inmate trust account statement.           See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 14.002(a), 14.004 (West 2017). We advised Pagonis that if he did not comply by

December 28, this proceeding was subject to dismissal without further notice.



       1 Pagonis filed documents with this Court on October 15 and December 11, 2018, which we have
construed as a single petition for writ of mandamus.
       On January 2, 2019, Pagonis filed an affidavit of indigence and a certified copy of

his inmate trust account statement.       However, Pagonis did not file an affidavit or

declaration describing his previous filings.      See TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.004(a), (b) (requiring an affidavit or a declaration stating the operative facts, case

name, cause number, court, parties named, and the result of each action previously

brought).


       Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or a declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal

of the appeal or original proceeding. See In re Johnson, No. 07-16-00354-CV, 2016 Tex.

App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (per

curiam) (mem. op.) (dismissing inmate’s petition for writ of mandamus for failure to pay

the filing fee or submit the materials required to proceed under chapter 14).


       Because Pagonis has failed to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code within the time provided by this Court for

compliance, his original proceeding is dismissed.


                                                         Per Curiam




                                              2